DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.
 
Response to Arguments
35 U.S.C 103
Applicant’s arguments filed with respect to the rejection(s) of claims 1-21 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, new grounds of rejection are made in view of Zuczek (U.S Pub # 10929464).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 6, 8, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zuczek (U.S Pub # 10929464) in view of Wnuk (U.S Pub # 20150363644) and in further view of Rossi (U.S Pub # 20170154282).
With regards to claim 1, Zuczek discloses a method comprising:
computing a set of hashes of a real-valued vector, the real-valued vector corresponding to each sample data object of a data stream ([Col. 6 lines 14-54] a set of audio fingerprints and/or a set of video fingerprints can be generated based on a hash technique. Data stream processing algorithms can be implemented to generate a set of audio fingerprints and/or a set of video fingerprints. In an implementation, a sub-fingerprint can comprise min -hash values based on the image features and/or audio features (e.g., a sub-fingerprint can comprise a vector of min -hash values, a sub-fingerprint can comprise a band of min -hash values, a sub-fingerprint can comprise a locality-sensitive hashing band of min -hash values, etc.).),  each sample data object being individually identifiable and the data stream including different data types ([Col. 6 lines 14-54] audio and video data); 
generating, for each sample data object, a list of corresponding data objects from a database, the corresponding data objects having been previously received prior to a corresponding sample data object ([Col. 5 lines 63-67] second media item and/or information associated with the second media item can be stored in a database (e.g., a reference database). [Col. 9 lines 46-67] the mapping component can generate a similarity map to represent matches between data of the first data set and data of the second data set), wherein the similarity of the corresponding data objects to the sample 
Zuczek does not appear to explicitly disclose however Wnuk discloses:
the data stream originating from a plurality of streaming devices ([0076] multiple sensor modules to transmit data),
the list of corresponding data objects ordered based on similarity of the corresponding data objects to the corresponding sample data object ([0086] ranked according to similarity activity scores. Similarity activity scores calculated in the activity database);
updating, for each sample data object, a corresponding data structure representative of sample data object-related activity ([0053-0054] from a video data stream, activity is ingested using one or more feature detection algorithms. These features are converted into one or more activity graphs. [0075] activity database for storing activity graph objects), the data structure to provide data stream analytics in response to receiving the sample data object ([0055] The temporal features 135 are converted into one or more activity graphs 140 comprising nodes 141 that represent clusters of temporal features 135. Activity graphs 140 can describe temporal or spatial relationships among comparable events in time (e.g., a motion, a sound, etc.). Thus, a node 141 is a signal that exists in time that can be compared to other signals (e.g., other nodes) by a method of comparison).

	One of ordinary skill in the art would have been motivated to make this modification in order to recognize observed activities, such as an activity represented in video data ([0004]).
Rossi discloses:
updating a data structure of the sample data object in the data stream based on the list of data objects ([0076] a graph is created that includes vertices representing the training data items and those incoming data items that are connected by the connections. The graph would be updated for processing of each of the incoming data items), the data structure to provide data stream analytics in response to receiving the sample data object ([0076] Shows connections between training data items and those of the incoming data items to aid in classification).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the comparison systems of Zuczek and Wnuk by the learning system of Rossi to update how data objects are related to one another.
	One of ordinary skill in the art would have been motivated to make this modification in order to classify data items from a data stream via similarity functions (Rossi [0009]).


	With regards to claim 6, Zuczek does not disclose however Rossi discloses:
updating an index comprising the hashes of data objects and object identifiers of each the data objects in the database ([0076] updated as incoming data items are coming. Each of the units are associated with a private vector which have a separate bin for every class label, with the bins being indexed by the class labels).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the comparison systems of Zuczek and Wnuk by the learning system of Rossi to update how data objects are related to one another.
	One of ordinary skill in the art would have been motivated to make this modification in order to classify data items from a data stream via similarity functions (Rossi [0009]).
With regards to claim 8, Zuczek does not disclose however Rossi discloses:
wherein data objects are identifiable in the database using an index of corresponding hashes of real-valued vectors of the data objects and object identifiers of the data objects ([0019] database stores a plurality of training data items. [0029] the classifier calculates a similarity score between each of the unlabeled data items and the previously trained labeled data items).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the comparison systems of Zuczek and Wnuk by the learning system of Rossi to update how data objects are related to one another.

With regards to claim 17, Zuczek does not disclose however Rossi discloses:
wherein the instructions, when executed, further cause the machine to: use the real-time stream analytics to further update the corresponding data structure ([0076] a classifier would update graph with incoming data). 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the comparison systems of Zuczek and Wnuk by the learning system of Rossi to update how data objects are related to one another.
	One of ordinary skill in the art would have been motivated to make this modification in order to classify data items from a data stream via similarity functions (Rossi [0009]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi (U.S Pub # 20170154282) in view of Wnuk (U.S Pub # 20150363644) and in further view of Rossi (U.S Pub # 20170154282) and Chan (U.S Pub # 20140108335).
With regards to claim 2, Zuczek further discloses:
Processing each sample data object to compute the real-valued vector ([Col. 6 lines 14-54] a set of audio fingerprints and/or a set of video fingerprints can be generated based on a hash technique. Data stream processing algorithms can be implemented to generate a set of audio fingerprints and/or a set of video fingerprints. In an implementation, a sub-fingerprint can comprise min -hash values based on the 
Rossi does not appear to disclose however Chan discloses:
based on a type of data streaming device that provided each sample data object, the data stream being received from the data streaming device ([0038,0040] data based on the type of device).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the relational systems of Zuczek, Wnuk and Rossi by the data system of Chan to compute data based on the type of streaming device. 
	One of ordinary skill in the art would have been motivated to make this modification in order to provide client applications for different types of computing devices ([0004]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zuczek (U.S Pub # 10929464) in view of Wnuk (U.S Pub # 20150363644) and in further view of Rossi (U.S Pub # 20170154282) and Mukerjee (U.S Pub # 20090112905).
With regards to claim 4, Zuczek does not appear to explicitly disclose however Mukerjee discloses:
receiving the real-valued vector from a data streaming device, the data streaming device having processed each sample data object to compute the real- valued vector ([0029] the apparatus processes time domain signals and generates feature vectors that can be used as an index).

	One of ordinary skill in the art would have been motivated to make this modification in order to construct a data structure from the input data (Mukerjee [0003]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zuczek (U.S Pub # 10929464) in view of Wnuk (U.S Pub # 20150363644) and in further view of Rossi (U.S Pub # 20170154282) and Stergiou (U.S Pub # 20130080836).
With regards to claim 5, Zuczek further discloses:
Real-valued vector ([Col. 6 lines 14-54] vector).
Zuczek does not appear to disclose however Stergiou discloses:
the set of hashes computed using an orthogonal transform based indexing ([0178] apply the theory of orthogonality).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the relational systems of Zuczek, Rossi and Wnuk by the data system of Stergiou to orthogonally transform hashed data.
	One of ordinary skill in the art would have been motivated to make this modification in order to apply orthogonality to hash codes (Stergiou [0178]).
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zuczek (U.S Pub # 10929464) in view of Wnuk (U.S Pub # 20150363644) and in further view of Rossi (U.S Pub # 20170154282) and Buhler (U.S Pub # 20140067830).
With regards to claim 7, Zuczek further discloses:

Zuczek does not appear to disclose however Buhler discloses:
querying the database based on the set of hashes calculated ([0054] query a database to find a hash match).  
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the relational systems of Zuczek, Rossi and Wnuk by the database system of Buhler to query the database.
	One of ordinary skill in the art would have been motivated to make this modification in order to identify a plurality of possible matches between stream data and a query string (Buhler [0008]).
	Claim 18 corresponds to claim 7 and is rejected accordingly.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zuczek (U.S Pub # 10929464) in view of Wnuk (U.S Pub # 20150363644) and in further view of Rossi (U.S Pub # 20170154282) and Silverstein (U.S Pub # 20130187926).
	With regards to claim 9, Zuczek does not appear to disclose however Silverstein discloses:
	providing a visual presentation of the data structure for presentation on a display device ([0088] allows underlying data to be displayed in multiple different waves on the web).

	One of ordinary skill in the art would have been motivated to make this modification in order to display data for visual presentation (Silverstein [0003]).
	Claim 19 corresponds to claim 9 and is rejected accordingly.
	Claims 10 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi (U.S Pub # 20170154282) in view of Vasudevan (U.S Pub # 20120327956) and in further view of Zuczek (U.S Pub # 10929464).
With regards to claim 10, Rossi discloses an apparatus for use in data stream analytics, the apparatus comprising:
a hash generator to generate hashes for a sample data object of a data stream, the data stream originating from a plurality of streaming devices ([0025] streams from one or more computing devices), the hashes generated based on a real-valued vector of a corresponding sample data object ([0019-0021] the training data items can be sampled from a continuous stream of incoming data items. The data item 12 can also be a vector. A hashing function can be used to determine the sample, whether to keep a sampled data item, and remove those not representative of the characteristics of the incoming data stream items); 
an indexer to index the hashes with an object identifier of the corresponding sample data object in an index of a database ([0019-0021] the hashed training data items can be a name or another identifier are stored in a database); 

stream analytics manager to update, for each sample data object, a corresponding data structure based on the list of previously received data objects and to apply machine learning to the corresponding data structure to provide real-time data stream analytics based on the corresponding sample data object objects ([0076] a graph is created by a classifier that includes vertices representing the training data items and those incoming data items that are connected by the connections. The graph would be updated for processing of each of the incoming data items. Shows connections between training data items and those of the incoming data items to aid in classification. [0040] the graph data 17 can be constructed using a measure, such as a kernel function or a distance function, as is done in graph-based supervised learning. The graph can be observed directly, such as through observation of evolution of a social network over time, such as described in Rossi, Ryan A., et al. "Transforming graph data for statistical relational learning.").
Rossi does not appear to disclose however Vasudevan discloses:

It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the classification system of Rossi by the packet system of Vasudevan to find a best hash value match between obejcts.
	One of ordinary skill in the art would have been motivated to make this modification in order so a best match module matches, for the given input packet flow associated with a certain group type, the signature of the given input packet flow based on a best-match subset of elements with a signature of at least one previous packet flow of the certain group type (Vasudevan [0008]).
	Zuczek discloses:
	a set of hashes for each sample data object of a data stream ([25 Col. 6 lines 14-54] a set of audio fingerprints and/or a set of video fingerprints can be generated based on a hash technique. Data stream processing algorithms can be implemented to generate a set of audio fingerprints and/or a set of video fingerprints. In an implementation, a sub-fingerprint can comprise min -hash values based on the image features and/or audio features (e.g., a sub-fingerprint can comprise a vector of min -hash values, a sub-fingerprint can comprise a band of min -hash values, a sub-fingerprint can comprise a locality-sensitive hashing band of min -hash values, etc.)),

It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the classification systems of Rossi and Vasudevan by the hashing system of Zuczek to hash different types of data from a data stream.
	One of ordinary skill in the art would have been motivated to make this modification in order to determine similarity between two data points (Col. 1 lines 55-60).
	With regards to claim 12, Rossi further discloses:
wherein the stream analytics manager further updates the data structure based on the applied machine learning ([0076] update graph. [0040] the graph data 17 can be constructed using a measure, such as a kernel function or a distance function, as is done in graph-based supervised learning. The graph can be observed directly, such as through observation of evolution of a social network over time, such as described in Rossi, Ryan A., et al. "Transforming graph data for statistical relational learning.").
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi (U.S Pub # 20170154282) in view of Vasudevan (U.S Pub # 20120327956) and in further view of Zuczek (U.S Pub # 10929464) and Rus (U.S Pat # 9613127).
With regards to claim 11, Rossi in view of Vasudevan does not appear to disclose however Rus discloses:
wherein the hash generator generates the hashes by determining a plurality of keys for the real-valued vector of the sample data object and using partitioning to select 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the classification systems of Rossi, Zuczek and Vasudevan by the mapping system of Rus to partition data.
	One of ordinary skill in the art would have been motivated to make this modification in order to generate a list of top keys (Rus [Col 2. Lines 5-6]).
	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi (U.S Pub # 20170154282) in view of Vasudevan (U.S Pub # 20120327956) and in further view of Zuczek (U.S Pub # 10929464) and Mukerjee (U.S Pub # 20090112905).
With regards to claim 13, Rossi does not appear to explicitly disclose however Mukerjee discloses:
receives the real- valued vector of the corresponding sample data object from a streaming device, the streaming device having preprocessed the corresponding sample data object to determine the real- valued vector ([0029] the apparatus processes time domain signals and generates feature vectors that can be used as an index).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the classification systems of Rossi, Zuczek and Vasudevan by the data system of Mukerjee to process streaming data.
.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi (U.S Pub # 20170154282) in view of Vasudevan (U.S Pub # 20120327956) and in further view of Zuczek (U.S Pub # 10929464) and Silverstein (U.S Pub # 20130187926).
	With regards to claim 14, Rossi does not appear to disclose however Silverstein discloses:
	wherein the stream analytics manager provides the data structure to a graphical user interface for presentation of the data structure ([0088] allows underlying data to be displayed in multiple different waves on the web).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the classification systems of Rossi, Zuczek and Vasudevan by the data system of Silverstein to display computed data
	One of ordinary skill in the art would have been motivated to make this modification in order to display data for visual presentation (Silverstein [0003]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zuczek (U.S Pub # 10929464) in view of Wnuk (U.S Pub # 20150363644) and in further view of Rossi (U.S Pub # 20170154282) and Rus (U.S Pat # 9613127).
	With regards to claim 16, Zuczek does not appear to disclose however Rus discloses:
wherein the instructions, when executed, further cause the machine to: generate the hashes by: generating a keys based on the real-valued vector; and using 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the relational systems of Rossi, Zuczek and Wnuk by the mapping system of Rus to partition data.
	One of ordinary skill in the art would have been motivated to make this modification in order to generate a list of top keys (Rus [Col 2. Lines 5-6]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zuczek (U.S Pub # 10929464) in view of Wnuk (U.S Pub # 20150363644) and in further view of Rossi (U.S Pub # 20170154282) and Bitan (U.S Pub # 20070043723).
With regards to claim 20, Zuczek does not appear to disclose however Bitan discloses:
wherein the corresponding data structure comprises a cluster list data structure identifying unique data objects in the data stream ([0248] cluster list containing the word and unique address of each word in the list of words).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the classification systems of Zuczek, Rossi and Wnuk by the information retrieval system of Bitan to store unique data objects in a cluster list. 
.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over 1, 6, 8, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zuczek (U.S Pub # 10929464) in view of Wnuk (U.S Pub # 20150363644) and in further view of Rossi (U.S Pub # 20170154282) Flexer and Schnitzer (Can Shared Nearest Neighbors Reduce Hubness in High-Dimensional Spaces (IEEE 2013)).
With regards to claim 21, Zuczek does not appear to disclose however Flexer and Schnitzer discloses:
reidentifying the data objects ([Page 2 paragraph 1] reidentifying data points as potential hubs or anti-hubs), identifying hub data objects ([Pg. 2 paragraph 2] nearest neighbor of hubs), and performing hubness reduction for the data stream ([Pg. 2 paragraph 3] reduce hubs).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the classification systems of Zuczek, Rossi and Wnuk by the nearest neighbor system of Flexer and Schnitzer to reduce hubness. 
	One of ordinary skill in the art would have been motivated to make this modification in order to reduce hubness and the concentration of distances (Flexer and Schnitzer [Pg. 1 paragraph 1]).

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 7032703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166